This office action is in response to the amendments filed on 06/04/2020. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Tate on 03/11/2021.

The claims have been amended as follows: 
1.	(Currently Amended) A method comprising:
intercepting a write request to write data to a first storage before the write request is received by a file system of a first node managing the first storage, wherein the write request is replicated as a replicated write request to write the data to a second storage;
in response to receiving an error and determining that the write request and the replicated write request are pending requests that are to be aborted, initiating a first abort operation on [[a]]the first node to abort [[a]]the write request the replicated write request
performing a reconciliation operation based upon the first abort operation succeeding and the second abort operation failing or the first abort operation failing and the second abort operation succeeding.

2.	(Currently Amended) The method of claim 1, comprising:
maintaining in-flight tracking data to track requests not yet execute by both the first node and the second node


3.	(Original) The method of claim 1, wherein the reconciliation operation is performed based upon the request succeeding to write the data to the first storage and the replicated request being aborted from writing the data to the second storage.

4.	(Original) The method of claim 2, wherein the reconciliation operation is performed based upon the request being aborted from writing the data to the first storage and the replicated request succeeding to write the data to the second storage.

5.	(Original) The method of claim 1, comprising:
	responding to a requestor of the request that the request was aborted.

6.	(Original) The method of claim 2, comprising:
	responding to a requestor of the request that the request succeeded.

7.	(Original) The method of claim 5, wherein the performing the reconciliation operation comprises:
	writing old data from the first storage to the second storage to overwrite the data of the replicated request written to the second storage.

8.	(Original) The method of claim 6, wherein the performing the reconciliation operation comprises:
	writing the data written by the request to the first storage from the first storage to the second storage.

9.	(Original) The method of claim 1, comprising:
	terminating replication between the first storage and the second storage.

10.	(Original) The method of claim 1, comprising:
	performing the reconciliation operation during processing of write requests to achieve a recovery point objective.

11.	(Original) The method of claim 1, comprising:
	performing the reconciliation operation during processing of write requests to achieve a recovery time objective.

12.	(Currently Amended) The method of claim 1, comprising:
	utilizing a sync mapping to resolve node file system location information for replicating requests	

13.	(Original) The method of claim 1, comprising:
	evaluating a sync mapping to resolve a first node file system location information to second node file system location information for replicating requests targeting the first node to the second node.   

14.	(Original) The method of claim 1, comprising:
	maintaining in-flight tracking data to track requests executed by the first node but not yet executed by the second node.

15.	(Original) The method of claim 1, wherein the reconciliation is triggered based upon a timeout.

16.	(Currently Amended) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
intercept a write request to write data to a first storage before the write request is received by a file system of a first node managing the first storage, wherein the write request is replicated as a replicated write request to write the data to a second storage;
in response to receiving an error and determining that the write request and the replicated write request are pending requests that are to be aborted, initiate a first abort operation on a first node to abort [[a]]the request the replicated request 
perform a reconciliation operation during processing of write requests to achieve at least one of a recovery point objective or a recovery time objective based upon the first abort operation succeeding and the second abort operation failing, wherein the reconciliation operation is performed during processing of write requests to achieve a recovery point objective.

17.	(Original) The non-transitory machine readable medium of claim 16, wherein the instructions cause the machine to:
	perform the reconciliation operation based upon the first abort operation failing and the second abort operation succeeding.

18.	(Original) The non-transitory machine readable medium of claim 16, wherein the reconciliation operation is performed based upon the request succeeding to write the data to the first storage and the replicated request being aborted from writing the data to the second storage.

19.	(Original) The non-transitory machine readable medium of claim 17, wherein the reconciliation operation is performed based upon the request being aborted from writing the data to the first storage and the replicated request succeeding to write the data to the second storage.

20.	(Currently Amended) A computing device comprising:
a memory having stored thereon instructions; and
a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to:
	intercept a request before the request is received by a file system, wherein the request is replicated to create a replicated request;
in response to receiving an error and determining that the write request and the replicated write request are pending requests that are to be aborted, initiate a first abort operation on a first node to abort the request to write data to first storage and a second abort operation on a second node to abort the replicated request to write the data to second storage; and
perform a reconciliation operation based upon the first abort operation succeeding and the second abort operation failing.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 16, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:
Claim 1, 20: “…intercept a request before the request is received by a file system, wherein the request is replicated to create a replicated request; in response to receiving an error and determining that the write request and the replicated write request are pending requests that are to be aborted, initiate a first abort operation on a first node to abort the request to write data to first storage and a second abort operation on a second node to abort the replicated request to write the data to second storage; and perform a reconciliation operation based upon the first abort operation succeeding and the second abort operation failing..…”;

Claim 16, “…. 9 intercept a write request to write data to a first storage before the write request is received by a file system of a first node managing the first storage, wherein the write request is replicated as a replicated write request to write the data to a second storage; in response to receiving an error and determining that the write request and the replicated write request are pending requests that are to be aborted, initiate a first abort operation on a first node to abort the request and a second abort operation on a second node to abort the replicated request; and perform a reconciliation operation during processing of write requests to achieve at least one of a recovery point objective or a recovery time objective based upon the first abort operation succeeding and the second abort operation failing, wherein the reconciliation operation is performed during processing of write requests to achieve a recovery point objective.…”;
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Horowitz teaches a database system to receive a write commit command and provide a write commit confirmation, a snapshot component configured to generate a plurality of snapshots of data stored in a data storage node of a plurality of data storage nodes and identify a committed snapshot representative of data that has been replicated on a majority of the plurality of data storage nodes, and a command processing component configured to modify a data element based on the write commit command, determine whether the majority of the plurality of storage nodes have replicated the modification using the committed snapshot, and generate the write commit confirmation responsive to a determination that the majority of the plurality of data storage nodes have replicated the modification.

Reference Ngan teaches an in-flight log may be maintained to track storage operations that are received by a first storage node, but have not been committed to both first storage of the first storage node and second storage of a second storage node that has a replication relationship, such as a disaster recovery relationship, with the first storage node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114